Citation Nr: 1121331	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  07-34 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for post traumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for residuals of service-connected multiple rib fractures. 

3.  Entitlement to a compensable rating for chest scars.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 

INTRODUCTION

The Veteran had active military service from January 1979 to June 1992.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The issue of entitlement to service connection to an acquired psychiatric disorder other than PTSD has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to an initial compensable rating for chest scars and a compensable rating for residuals of multiple rib fractures are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In June 2001 decision, the RO denied the Veteran's claim for service connection for PTSD; the Veteran appealed the decision then withdrew his appeal in a January 2004 letter.

2.  None of the new evidence associated with the claims file since the June 2001 RO decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD, or raises a reasonable possibility of substantiating the claim for service connection for PTSD.




CONCLUSIONS OF LAW

1.  The RO's June 2001 decision, which denied the Veteran's claim for entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302(b), 20.1100 (2010).

2.  As evidence received since the RO's June 2001 denial is not new and material, the criteria for reopening the Veteran's claim for service connection for PTSD are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran's application to reopen his claim for service connection for PTSD was received in March 2006.  The Veteran filed a claim for service connection for residuals of rib fractures in July 2007.  He was notified of the provisions of the VCAA by the RO in correspondence dated in May 2006 and October 2007.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  Thereafter, the claims were reviewed and a statement of the case was issued for PTSD in October 2007 and for residuals of rib fractures in March 2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  Subsection (b)(3) was also added and notes that no duty to provide § 5103(a) notice arises "[u]pon receipt of a Notice of Disagreement" or when "as a matter of law, entitlement to the benefit claimed cannot be established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to this matter was provided in October 2007.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

A review of the May 2006 VCAA notice letter shows that the RO identified the basis for the denial in the prior decision and provided notice that described what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denials.  The Board finds the notice requirements pertinent to the issue on appeal addressed in this decision have been met.

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  A review of the claims file also shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  The Board notes that service treatment records have not been obtained and associated with his claims file.  The Veteran was informed of this in a December 2000 letter.  The Veteran also recognized that his service treatment records are unavailable in a June 2007 letter. 

The Board notes that there are no VA or private treatment records within the file.  In a May 2006 letter, the RO requested the Veteran either obtain the private treatment records or identify them for his claimed disorder so that the RO may obtain them.  No private treatment providers were identified.  The Veteran was previously scheduled for a VA mental health examination in November 2003, but failed to show.  The Court has also held that VA's "duty to assist is not always a one-way street." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a veteran wishes help he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.

Furthermore, he has not identified any additional, relevant evidence that has not otherwise been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claims, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claims.

New and Material Evidence

In the June 2001 rating decision, the RO denied the Veteran's claim for service connection for PTSD.  It was noted that while the Veteran had a diagnosis of adjustment disorder and rule out PTSD, rule out major depressive episode and rule out general anxiety disorder, the Veteran did not have a formal diagnosis of PTSD.  

Evidence of record considered with the June 2001 rating decision included statements from the Veteran and a January 1997 VA mental health assessment.

In March 2006, the Veteran filed an application to reopen the previously denied claim.  This appeal arises from the RO's August 2006 denial to reopen the Veteran's claim for entitlement to service connection for PTSD.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282- 83 (1996).  In this case, the last final denial of the claim was the June 2001 RO decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Evidence added to the claims file since the June 2001 denial includes statements from the Veteran and his representative and a September 2008 VA examination on another issue.

Some of the additionally received evidence is "new" in the sense that these documents were not previously before agency decision makers.  However, none of the evidence is "material" for purposes of reopening the claim for service connection for PTSD.

Based upon a comprehensive review of the record, the Board finds the evidence added to the claims file since the June 2001 rating decision is either cumulative or redundant of the evidence of record or does not raise a reasonable possibility of substantiating the claim.  In June 2001, the claim for service connection for PTSD was denied as there was no current diagnosis of PTSD.  The evidence added to the record since June 2001 also does not include competent evidence that the Veteran has PTSD, which was the basis for the prior determination.  Although the Veteran has made the claim that he has PTSD, he has not been shown to be competent to make a diagnosis of such medical complexity.  

Under these circumstances, the Board must conclude that new and material evidence to reopen the claim for service connection for PTSD has not been received.  As such, the requirements for reopening the claim are not met, and the June 2001 denial of the claim for service connection for PTSD remains final.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).



ORDER

New and material evidence has not been submitted to reopen a claim for PTSD; the appeal is denied.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) are applicable to this remand.

In April 2009, the Veteran submitted a substantive appeal perfecting an appeal as to the issue of entitlement to a compensable disability evaluation for service-connected residuals of left rib fractures, 4 - 8 that was the subject of a March 2009 statement of the case.  Contained within that substantive appeal was language that must be construed as a notice of disagreement (NOD) with a rating decision issued in March 2009 which granted service connection and assigned a noncompensable rating for chest scars.  The claims folder had since been transferred to the Board.  The filing of a NOD initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  The RO has not yet had the opportunity to issue a Statement of the Case regarding these issues.  38 C.F.R. § 19.26 (2010).  The United States Court of Appeals for Veterans Claims has held that, where the record contains a notice of disagreement as to an issue, but no statement of the case, the issue must be remanded to the RO to issue a statement of the case and to provide the veteran an opportunity to perfect the appeal.  See Manlicon v. West, 12 Vet. App. 238 (1999). 

The Veteran was granted service connection for residuals of left rib fractures, fourth through eighth and assigned a non-compensable rating due to a February 1983 in-service treatment record which reported fractures of the left fifth, sixth, seventh, and eighth posterior ribs, and the findings of a September 2008 VA examination.  The Veteran contends he is entitled to a compensable rating for service-connected residuals of rib fractures.  The Veteran's residuals of fractured ribs are currently evaluated by analogy to removal of a rib under Diagnostic Code 5297.

A February 1983 service treatment record notes that the Veteran sustained a left chest trauma while driving his privately owned vehicle.  He was diagnosed with a left hemopneumothorax and a chest tube was inserted.  Clinical evaluation revealed a left hemopneumothorax with fracture of the fifth, sixth, seventh, and eighth posterior ribs.  The Veteran underwent a left chest tube, closed thoracotomy.  The chest tube remained for two weeks, at which time chest X-rays found no pneumothroax and no effusion.  The Veteran was placed on convalescent leave until April 1983. 

A February 2007 VA progress note submitted by the Veteran indicates the Veteran was seen for an old rib fracture.  An X-ray report found lungs clear bilaterally, and minor linear opacity in the left base which may represent atelectasis.  The cardiomediastinal silhouette was within normal limits.  There were nondisplaced fractures of the left fourth through eighth ribs and no pneumothorax.  The diagnosis was no nondisplaced fracture of the fourth through eighth ribs.  

In his July 2007 claim, the Veteran reported that he was involved in an accident while on active duty in January 1986, and suffered five broken ribs and a left lung puncture.  He stated that he aggravated his left ribs while working on an artillery guy during Operation Desert Storm.  He also asserted that in 2007, as he was working in his yard, he did the same thing again bending down the "wrong way" and felt pain in his chest.  

During a July 2008 VA examination, the Veteran complained of pain when trying to lean over a car and stated he is unable to work as a mechanic at this point because of the increasing discomfort in leaning against his chest wall.  The examiner noted the Veteran walked with a good gait, good posture, no pelvic tilt, and no limp.  Upon examination, the chest wall appeared to be symmetric.  The Veteran took a deep breath and let it out.  There was no apparent pain.  Diagonal compression of the chest ribcage did not elicit any pain at this particular point.  There is not palpable irregularity over the outline of the ribs.  The examiner diagnosed nondisplaced fractures of the rib as evidence by X-rays.  

In an October 2008 statement, the Veteran reported he cannot work due to his residuals of old rib and chest injuries. 

The Veteran's residuals of fractured ribs are currently evaluated by analogy to removal of a rib under Diagnostic Code 5297.  However, the Board notes that the Veteran's injuries could also be rated under Diagnostic Code 6843, under which traumatic chest injuries are evaluated.  

The February 2007 VA progress note indicates the Veteran may have a collapsed left lung.  As the Veteran is service connected for a left chest injury, another VA examination is necessary to determine if the Veteran's residuals of left rib fractures also includes a pulmonary defect. 

VA regulations provide that where "the [examination] report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes."  38 C.F.R. § 4.2 (2010); see 38 C.F.R. § 19.9 (2010).  Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required by the courts "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  Thus, the Board finds that a more contemporaneous VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) and by Court decisions are fully complied with and satisfied.

2.  The Veteran should be afforded a VA Respiratory examination to determine the existence and etiology of any current lung pathology to determine, if found, whether it can be considered to be a residual of the Veteran's service-connected rib injuries.  All indicated tests and studies are to be performed, and a comprehensive recreational and occupational history is to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician, preferably with experience in pulmonary diseases for review of the case. A notation to the effect that this record review took place should be included in the report of the examiner.  

Based on examination of the Veteran, a review of any ordered tests, a review of the claims folder, and applying sound medical principles, the examiner is requested to indicate whether the Veteran has pulmonary disability.  If it is found that he has such a disability, the physician is to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran developed the lung disorder as a result of his in-service chest injury.  Sustainable reasons and bases are to be provided to support the opinion.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim(s).

4.  After all VCAA requirements have been addressed, the AMC/RO should take appropriate action pursuant to 38 C.F.R. § 19.26 (2010), including issuance of an appropriate statement of the case addressing the issues of entitlement to a compensable ratings for a chest scar.  The Veteran should be advised of need to file a timely substantive appeal if he desires to complete an appeal as to this issue.  If a timely substantive appeal is received, the case should be returned to the Board for appellate review.  Further, if the benefit sought on appeal remains denied, the AMC/RO should issue a supplemental statement of the case addressing the issue of entitlement to a compensable disability rating for service-connected residuals of multiple rib fractures, and the issue should be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


